Citation Nr: 1523258	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating (or evaluation) is excess of 10 percent from March 27, 2007, forward, for service-connected degenerative disc disease with herniation of the lumbar spine (a back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1993 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In a May 2008 rating decision, the RO assigned a 10 percent rating for the service-connected back disability for the period from March 27, 2007.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  In the December 2012 decision, the Board granted a 10 percent initial rating, and no higher, for the service-connected back disability for the rating period from August 8, 2006 to March 26, 2007.  The unappealed Board decision is a final decision on the issue of initial rating of the back disability for the period from August 8, 2006 to March 26, 2007.  The remaining issue on appeal is rating of the back disability for the period from March 26, 2007.

In the November 2011 and December 2012 decisions, the Board remanded the issue listed on the title page of this decision to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the November 2011 and December 2012 Board Remands is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  For the initial rating period from March 27, 2007, the Veteran's back disability did not manifest incapacitating episodes of intervertebral disc syndrome.

2.  For the initial rating period from March 27, 2007, the back disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, including due to pain during flare-ups.

3.  For the initial rating period from March 27, 2007, objective neurologic abnormalities have not been associated with the lumbar spine disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, but no higher, for a back disability have been met for the initial rating period from March 27, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeal for a higher initial rating, because it is an appeal that arises following the grant of service connection for a back disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records (pursuant to the December 2012 Board Remand), and a VA examination to assist with the claim (pursuant to the November 2011 Board Remand).  

In December 2011 (pursuant to the November 2011 Board Remand), VA provided the Veteran with a VA spine examination to help determine the severity of the service-connected back disability.  As the VA spine examination report was written after an interview with the Veteran and contain specific relevant findings regarding the extent of the Veteran's back disability at the time of the examination, the examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for a higher initial rating for a back disability from March 27, 2007, forward.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Stegall, 11 Vet. App. at 268.

Also, in this regard, the Board notes that the Veteran's most recent VA examination is dated in December 2011.  Here, however, the fact that a VA examination is over four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected back disability.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (finding a new examination was required after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  With respect to the appeal for an initial rating in excess of 10 percent for a back disability for the period on appeal from March 27, 2007, the Veteran has not alleged that the back disability has worsened since the last VA examination in December 2011, nor is there any other indication (either from the Veteran, his representative, or the treatment reports) of worsening of the back disability since the last VA examination.  The request, or appeal, for a higher rating for the entire rating period is not an assertion that the back disability has worsened since the last VA examination; thus, another VA examination of the Veteran's service-connected back disability is not warranted.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award from March 27, 2007, forward.  As discussed above, the appeal period from August 8, 2006 to March 26, 2007 was adjudicated in the December 2012 Board decision and is not in appellate status at this time.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Initial Rating Analysis for a Back Disability from March 27, 2007

For the initial rating period March 27, 2007, the back disability has been rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242 under the General Formula for Diseases and Injuries of the Spine for noncompensable limitation of motion due to pain.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

After a review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the back disability more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5242 for the back disability for the remaining initial rating period from March 27, 2007. 

Because the evidence shows no compensable manifestation of intervertebral disc syndrome (IVDS) for the initial rating period from March 27, 2007, the Board finds that the back disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, rather than rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See December 2011 VA Examination Report (noting that the Veteran did not have any incapacitating episodes in the past 12 months).

The December 2011 VA examination report notes forward flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  For all movement tested, the VA examiner indicated that there was no objective evidence of painful motion.  However, the report notes additional limitation in range of motion after repetitive-use testing with forward flexion to 65 degrees and extension to 20 degrees.

During the December 2011 VA examination, the Veteran reported flare-ups that result in increased immobility and difficulty getting dressed.  The VA examiner opined that the Veteran likely does have additional impairments during flares of pain.  The VA examiner indicated that the Veteran is worse during flare-ups and, sometimes, can "barely get out of bed."  The VA examiner further noted that the flare-ups must be very infrequent because the Veteran only reported losing two days of work in the past year due to back pain.  The Board has fully considered the additional limitations of motion and limitations of function that are caused by and during the reported flare-ups (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca) to reach the conclusion that limitation of forward flexion, which has been measured as 65 degrees not during flare-up (upon repetitive motion measures), more nearly approximates 60 degrees limitation in forward flexion of the lumbar spine during flare-ups.  The Board finds that during painful flare-ups the back disability forward flexion is greater than 30 degrees but not greater than 60 degrees, consistent with a 20 percent rating under the General Rating Formula For Diseases and Injuries of the Spine.  Resolving reasonable doubt in the Veteran's favor, and considering the additional limitations during and due to painful flare-ups, the criteria for a 20 percent rating are met.  38 C.F.R. §§ 4.3, 4.7. 

Throughout the rating period on appeal from March 27, 2007, even considering the additional limitations of motion and function during painful flare-ups, the back disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 20 percent, including favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine at 30 degrees or less even with consideration of pain upon flare-ups.  The range of motion measurements detailed above demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the rating period from March 27, 2007.  VA treatment records do not show ankylosis of the spine, and neither the Veteran nor the representative contend that the Veteran has ever had ankylosis of the spine even during flare-ups.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 20 percent, but no higher, is warranted for the portion of the rating period on appeal from March 27, 2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.

Consideration of Separately Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board finds that the weight of the evidence is against a finding of chronic neurological abnormality; therefore, a separate rating for neurologic abnormalities associated with the service-connected back disability is not warranted.

The Veteran has reported intermittent radiating pain to the right lower extremity.  Although numerous VA treatment records indicate a past medical history of right lower extremity radiculopathy, upon objective testing, the Veteran does not have an objective neurologic abnormality associated with the service-connected back disability.  In November 2008, the Veteran underwent a comprehensive nerve conduction study (NCS) and needle electromyography (EMG) pursuant to complaints of right lower extremity pain and paresthesias.  The VA physician who tested the Veteran rendered the impression that there is no evidence of definitive lumbar radiculopathy, despite some mild increased insertional activity at one muscle innervated by the L5, S1 nerve roots.  Based on this report, the December 2011 VA examiner opined that the Veteran did not have radiculopathy.  Specifically, the VA examiner indicated that the Veteran does not have sensory deficits, strength deficits, muscular atrophy, or reflex abnormalities, and the EMG of the lower extremities was normal; therefore, the VA examiner concluded that the Veteran's pain is muscular rather than radiculopathy.  In addition, the Veteran has denied any bladder or bowel dysfunction or focal weakness.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the rating period on appeal from March 27, 2007.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's symptoms of painful limitation of motion and flare-ups were considered when awarding the 20 percent schedular rating for the back disability under Diagnostic Code 5242 for the period on appeal from March 27, 2007.  These symptoms are part of, similar to, and approximate, the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability (i.e., occasional difficulty with dressing and sitting for long periods of time).  As discussed above, painful limitation of motion with flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  These symptoms and functional impairment were considered when awarding the 20 percent schedular rating under Diagnostic Code 5242.  Therefore, the symptoms and/or manifestations and functional impairment related to the back disability are fully contemplated and adequately compensated by the 20 percent schedular rating under Diagnostic Code 5242 for the initial rating period from March 27, 2007.

The Board further considered the Veteran's functional limitations of difficulty dressing related to limitation of motion and increased pain due to prolonged sitting.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms (particularly while dressing and sitting) on his occupation and daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor the evidence suggests unemployability due to the back disability, and the record does not reflect that the Veteran was unemployed during the period on appeal from March 27, 2007.  Indeed, the December 2011 VA examination report indicated that the Veteran was employed as a fraud investigator.  Rice, 22 Vet. App. at 447.  For these reasons, the Board finds that Rice is inapplicable and an informal claim for TDIU has not been raised.


ORDER

For the initial rating period from March 27, 2007, a 20 percent disability rating, but no higher, for service-connected degenerative disc disease with herniation of the lumbar spine is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


